Case 5:20-cv-00634-EEF-MLH Document 14 Filed 06/23/20 Page 1 of 3 PageID #: 76



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

JOHN FELTY, ET AL                                  CIVIL ACTION NO. 20-cv-0634

VERSUS                                             JUDGE ELIZABETH E. FOOTE

CHUBB & SON, INC, ET AL                            MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

      John and Jessica Felty (“Plaintiffs”) filed this civil action in state court for damages

arising out of an insurance contract dispute. Plaintiffs originally named as defendants

Great Northern Insurance Company (“Great Northern”), along with Chubb & Son, Inc.,

Chubb Group of Insurance Companies, Chubb Custom Insurance Company, Chubb

National Insurance Company, Chubb Indemnity Insurance Company, and Federal

Insurance Company (“The Chubb defendants”).

      Several defendants removed the case based on an assertion of diversity jurisdiction,

which put the burden on them to set forth specific facts that show complete diversity of

citizenship of the parties and an amount in controversy over $75,000. The original notice

of removal did not properly allege the citizenship of all defendants. In a footnote, the

defendants asserted that the policy at issue “was issued by Great Northern Insurance

Company, not any of the other Defendants.          Defendants will request that Plaintiffs

voluntarily amend their Petition to dismiss Defendants other than Great Northern Insurance

Company.” Doc. 1, p. 3, n.4.
Case 5:20-cv-00634-EEF-MLH Document 14 Filed 06/23/20 Page 2 of 3 PageID #: 77



       The court entered an order directing the defendants to, in order to meet their burden

of establishing diversity jurisdiction, amend their notice of removal to properly allege the

citizenship of all of the named defendants. Doc. 7. Plaintiffs soon afterwards filed a Joint

Stipulation of Voluntary Partial Dismissal (Doc. 8) that voluntarily dismissed all claims

against all defendants other than Great Northern. Defendants then filed an amended notice

of removal (Doc. 12) that properly alleged the citizenship of Plaintiffs (Louisiana) and

Great Northern (Minnesota and New Jersey) but did not allege the citizenship of the

dismissed Chubb defendants.

       “In cases removed from state court, diversity of citizenship must exist both at the

time of filing in state court and at the time of removal to federal court.” Coury v. Prot, 85

F.3d 244, 249 (5th Cir. 1996). And if diversity of citizenship did not exist when the action

was commenced, the courts generally agree that it cannot be created later by a potentially

diversity-creating event. Wright & Miller, 13E Fed. Prac. & Proc. Juris. § 3608 (3d ed.).

This means the citizenship of the dismissed defendants, which were parties at

commencement, is still potentially relevant.

       However, the original notice of removal alleged that the Chubb defendants were not

responsible because they did not issue the insurance policy at issue. This allegation is

equivalent to an assertion that the Chubb defendants were improperly joined in the action

because there is no reasonable possibility that they can be held liable. The improper joinder

doctrine allows the court to ignore the citizenship of the Chubb defendants, whose

citizenship is not known. Smallwood v. Illinois Central R.R. Co., 385 F.3d 568 n. 1 (5th

Cir. 2004) (en banc).

                                        Page 2 of 3
Case 5:20-cv-00634-EEF-MLH Document 14 Filed 06/23/20 Page 3 of 3 PageID #: 78



      Plaintiffs conceded the improper joinder of the Chub defendants by dismissing them

from the case, so the court will ignore their citizenship. There is complete diversity

between Plaintiffs and Great Northern. Accordingly, the court makes a preliminary finding

that subject matter exists pursuant to 28 U.S.C. 1332. This finding is preliminary and may

be reconsidered sua sponte or on appropriate motion. A scheduling conference will be set

in due course.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 23rd day of June, 2020.




                                       Page 3 of 3
